— In an action to recover damages for breach of contract and price discrimination, defendant appeals from an order of the Supreme Court, Kings County (Scholnick, J.), dated July 17, 1984, which denied its motion to dismiss the complaint for failure to state a cause of action.
Order affirmed, without costs or disbursements.
*875The complaint of plaintiff, a former grocery store owner, against defendant, a milk distributor, states a sufficient cause of action for breach of the contract provision regarding price. The complaint further states a sufficient claim for unlawful price discrimination pursuant to Agriculture and Markets Law § 258-t. Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.